Citation Nr: 9901650	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of March 1995 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied service connection for 
PTSD.

The Board notes that an appeal of the ROs denial of 
entitlement to nonservice connected pension in the March 1995 
rating decision was rendered moot by a September 1997 rating 
decision which granted nonservice connected pension.


FINDING OF FACT

The veteran does not have a clear diagnosis of PTSD, and his 
claim is not plausible.


CONCLUSION OF LAW

The veterans claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Establishing service connection for PTSD requires (1) a 
current clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); 
38 C.F.R. § 3.304(f) (1998).

In this case, service medical records revealed no complaints 
of psychiatric problems.  The veterans July 1968 induction 
examination was negative for findings or complaints of 
psychiatric problems.  No psychiatric problems were reported 
on his separation examination of September 1970.

Service personnel records reveal that the veteran served in 
Vietnam from September 1969 to September 1970.  His military 
occupational specialty was radio and relay carrier.

VA treatment notes reveal treatment several times in 1994 for 
various complaints, with repeated notations of repeated 
alcohol related problems.  In May 1994 he was diagnosed with 
alcohol abuse and liver dysfunction, secondary to the alcohol 
abuse.  In June 1994 he was said to drink up to a case of 
beer per day, and was diagnosed with alcohol dependency.  In 
September 1994 he complained of a sleep disorder, with 
insomnia problems, and also complained of hallucinations and 
paranoia.  His Vietnam service was noted, and a September 
1994 general physical examination noted a diagnosis of PTSD.  
In October 1994, he was noted to be drinking heavily again.  
In November 1994 he attempted to get in a PTSD treatment 
program, but treatment for his alcohol abuse was recommended.  
A questionable diagnosis of PTSD was also noted in November 
1994, along with the confirmed diagnosis of alcohol abuse.  
In January 1995 the veteran was reported to be very 
anxious, and was noted to have an alcohol odor.  Continued 
problems with alcohol were reported throughout 1995; with the 
veteran seeking detoxification treatment in May 1995, 
September 1995 and November 1995.

Private medical records from 1995 reflect alcohol addiction 
and physical problems but no reference to PTSD.

At a hearing held in November 1995, the veteran described 
several inservice stressors.  He testified that he was 
subjected to an attack while in a mountain bunker next to 
Serene Valley during his final year in Vietnam, while he was 
with the 232 Signal Battalion.  He testified that his 
military occupational specialty was as a signalman but he was 
on guard duty at the time of the attack, which he said 
resulted in 27 VCs being killed.  He also testified that he 
was in a convoy when he first entered Vietnam, and saw a 
truck in the convoy explode.  

The report from an October 1997 VA examination noted that the 
veteran complained of sleep difficulty and intrusive thoughts 
of Vietnam.  He also complained of visual hallucinations, and 
being bothered by small noises at night.  He gave a history 
of stressors, including the mountain bunker attack 20 miles 
outside of Da Nang.  A history of alcohol abuse and recent 
treatment for alcohol treatment was reported.  He was noted 
to have an odor of alcohol and claimed to have at least two 
drinks prior to the examination.  The examiner rendered an 
opinion that it was impossible to rule in or out a diagnosis 
of PTSD due to the continued and chronic use of alcohol.  

The evidence does not show a clear diagnosis of PTSD.  The 
October 1997 VA examination reported some PTSD-like symptoms, 
such as his complaints of sleep difficulty and intrusive 
thoughts of Vietnam, but also stated that a diagnosis of PTSD 
could neither be confirmed nor ruled out due to continued and 
chronic use of alcohol.  The noted diagnosis of PTSD in 
September 1994 was on a physical examination and no 
psychiatric findings were made; the diagnosis was not based 
on psychiatric or psychologic evaluation.  That notation and 
the questionable diagnosis of PTSD in November 1994 do not 
serve as a  current clear diagnosis for the purposes of 
establishing service connection for PTSD under Cohen.  
Consequently, because the veteran fails to meet the first 
element for a well-grounded claim for service connection for 
PTSD, his claim is not well grounded, and it must fail.  

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
Board finds that the RO met this obligation in a February 
1996 supplemental statement of the case in which it informed 
the veteran that he did not have a diagnosis of PTSD.  This 
decision also informs him of the lack of an essential element 
of a well-grounded claim.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was harmless.  See 
Edenfield v. Brown, 6 Vet.App. 432 (1994) (per curiam order) 
(requesting briefing on whether remedy for deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error, or vacating 
of the decision).  Accordingly, the Board denies the 
veteran's claim for service connection for PTSD.  See 
Boeck v. Brown, 6 Vet.App. 14, 17 (1993) (if a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it). 



ORDER

Service connection for PTSD is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
